Order entered October 2,, , 2012




                                             In The
                                     Court of 2ppea1o
                          jf iftb /Bicstrict of Texao at        attao
                                     No. 05-12-01015-CR

                            MICHAEL D. WILLIAMS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F94-03570-TK

                                           ORDER
       The Court DENIES appellant's September 17, 2012 motion for late reporter's record.

The trial court's order denying appellant's request for post-conviction DNA testing does not

indicate a hearing was held on appellant's motion for post-conviction DNA testing.


       We DIRECT the Clerk of this Court to send a copy of this order, by first-class mail, to

Michael D. Williams, TDCJ No. 727667, Michaels Unit, 2664 F.M. 2054, Tennessee Colony,

Texas, 75886.